DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2022-05-17 has been entered.



Response to Amendment
The amendment filed 2022-05-17 has been entered and fully considered.

In light of applicant’s amendment, filed 2022-05-17, the 35 U.S.C. § 112(a) rejections have been withdrawn.

In light of applicant’s amendment, filed 2022-05-17, the 35 U.S.C. § 112(b) rejections have been withdrawn.


Response to Arguments
Applicant’s arguments, see page 9, filed 2022-05-17, with respect to the claim amendments overcoming the cited prior art references of the rejection of claims 2-21 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn; however, upon further search and consideration, a new grounds of rejection – as necessitated by amendment – is made in view of newly cited prior art.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 2 recites the limitations “creating rule candidates within a network communication model, the rule candidates serving as an initial set of rules; and generating the network communication model based on the match data wherein the network communication model is or contains a winnowed set of rules resulting from the initial set of rules”, and the limitations are unclear and contradictory.  In particular, the two limitations are unclear and contradictory because the limitations imply that the initial set of rules both exists within and yet is excluded from the “network communication model”.  That is, the claims recite that the rule candidates are created within a network communication model and that the network communication model is a winnowed set of those candidate rules (implying an exclusion of those same rules from the network communication model).  Thus, the structure of the communication model and its relationship with the rules are unclear.
Claims 11 and 19 are rejected under a similar rationale.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 9, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McGrew et al. (US Pre-Grant Publication No. 20170374090-A1, hereinafter “McGrew”) in view of Porras et al. (US Pre-Grant Publication No. 20140331280-A1, hereinafter “Porras”).

With respect to independent claim 2, McGrew discloses a non-transitory computer-readable medium having computer program instructions stored thereon, the computer program instructions being executable by at least one computer processor in a remote server communicatively coupled to a network {para. 0081: “software being stored on a tangible (non-transitory) computer-readable medium (e.g., disks/CDs/RAM/EEPROM/etc.) having program instructions executing on a computer, hardware, firmware, or a combination thereof”} to perform steps of:
receiving flow objects from a plurality of computer systems {paras. 0032 & 0039-0043: “various mechanisms can be leveraged to capture information about traffic in a network”}, wherein each flow object is data based on communication associated with a first application at a first computer system that operates with a second application at a second computer system {para. 0040: “the application associated with the traffic flow (e.g., packets 302 were sent by a web browser of node 10, packets 302 were sent by a videoconferencing application, etc.)”}.
matching the flow objects with one another to determine match data, wherein two flow object match when they represent two corresponding flows at opposite ends of an application-to-application communication {para. 0056: “The system may also regard two flows between the same set of addresses and ports as part of a bidirectional session”}.
generating the network communication model based on the match data {para. 0034: “classifier process 244 may employ one or more supervised, unsupervised, or semi-supervised machine learning models. Generally, supervised learning entails the use of a training set of data, as noted above, that is used to train the model to apply labels to the input data. For example, the training data may include sample traffic data that is ‘normal,’ or ‘malware-generated.’”}, wherein the network communication model is … in a readable and modifiable form {paras. 0033-0034: “the model M may be a straight line that separates the data into two classes (e.g., labels)”, wherein the labels are “‘normal,’ or ‘malware-generated’”, and wherein the model may be modified by providing different input data and/or training data}, and wherein the network communication model is configured to label a particular communication in the network as one of desired to be permitted or blocked {paras. 0033-0034: “the model M may be a straight line that separates the data into two classes (e.g., labels)”, wherein the labels are “‘normal,’ or ‘malware-generated’”.  The Examiner notes that although McGrew discloses that the labels are “‘normal,’ or ‘malware-generated’”, McGrew does not explicitly disclose that the labels are to “label a particular communication in the network as one of desired to be permitted or blocked”.  However, the Examiner notes that it would be obvious to permit normal traffic while blocking malware-generated traffic, as it is merely combining prior art elements according to known methods to yield predictable results, i.e. application of the model into a router to determine whether a packet/session should be forwarded or dropped, as the classification of communication as “malware-generated” would lend itself to being dropped}.
Although McGrew teaches generation of a computer network model, McGrew does not explicitly disclose that the model is generated by generating initial rules and then winnowing the generated initial rules; however, Porras discloses:
creating rule candidates within a network communication model, the rule candidates serving as an initial set of rules {para. 0039: “‘candidate flow rules’ may refer to flow rules that have not yet been evaluated by the security mediator 172”}.
generating the network communication model based on the match data wherein the network communication model is or contains a winnowed set of rules resulting from the initial set of rules and is in a readable and modifiable form {paras. 0053 & 0060: “policy evaluation module 204 is configured to select contextual security policies 218 that match the current network context and generate flow policy directives 104 based on the matching contextual security policies 218” and “conflict detection and conflict resolution”, the selection/update of policy and/or conflict resolution may result in the selection or removal of candidate flow rules}, and wherein the network communication model is configured to label a particular communication in the network as one of desired to be permitted or blocked {paras. 0038 & 0083: “contextual security policy 218 to block traffic … destined to malicious webservers”}.

McGrew and Porras are analogous art because they are from the same field of endeavor or problem-solving area of managing network security with policy to determine normal and malicious traffic.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McGrew and Porras before him or her, to modify/develop the model of the packet classifier of McGrew’s system to utilize selection of policies based on the current traffic.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. enables the active rules to be limited to the applicability of active traffic; See Porras [0047].  Therefore, it would have been obvious to combine the model of the packet classifier in McGrew’s system with selection of policies based on the current traffic to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to dependent claim 3, McGrew discloses wherein the steps further include: providing the network communication model for labeling ongoing communications in the network based on the received flow objects {para. 0060: “traffic data collector 406 may analyze the received traffic data 404 using one or more machine learning classifiers and/or a set of rules. For example, traffic data collector 406 may apply a malware detection classifier to traffic data 404, to identify traffic data for a traffic flow associated with potential malware”}.

With respect to dependent claim 4, McGrew discloses wherein the generating is performed utilizing unsupervised learning {para. 0034: “classifier process 244 may employ one or more supervised, unsupervised, or semi-supervised machine learning models”}.

With respect to dependent claim 9, McGrew discloses wherein the match data includes significantly more permitted communications than blocked communications {para. 0032: “classifier process 244 may classify the gathered traffic data to detect other anomalous behaviors”}.

With respect to claims 11-13, a corresponding reasoning as given earlier in this section with respect to claims 2-4 applies, mutatis mutandis, to the subject matter of claims 11-13; therefore, claims 11-13 are rejected, for similar reasons, under the grounds as set forth for claims 2-4.

With respect to claim 18, a corresponding reasoning as given earlier in this section with respect to claim 9 applies, mutatis mutandis, to the subject matter of claim 18; therefore, claim 18 is rejected, for similar reasons, under the grounds as set forth for claim 9.

With respect to claim 19, a corresponding reasoning as given earlier in this section with respect to claim 2 applies, mutatis mutandis, to the subject matter of claim 19; therefore, claim 19 is rejected, for similar reasons, under the grounds as set forth for claim 2.

With respect to claim 20, a corresponding reasoning as given earlier in this section with respect to claim 4 applies, mutatis mutandis, to the subject matter of claim 20; therefore, claim 20 is rejected, for similar reasons, under the grounds as set forth for claim 4.


Claims 5-8, 14-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McGrew et al. (US Pre-Grant Publication No. 20170374090-A1, hereinafter “McGrew”) in view of Porras et al. (US Pre-Grant Publication No. 20140331280-A1, hereinafter “Porras”) and Cichosz.

With respect to dependent claim 5, although McGrew teaches generation of a classifier/ model by machine learning, McGrew does not explicitly disclose that the machine learning process utilizes tree models; however, Cichosz discloses wherein the generating includes:
performing one or more passes over the match data {p. 8: “the totality of child nodes having been generated upon the data-slice-parallel execution of the steps b)-d) as the set of current nodes of a succeeding iteration”}.
growing rule trees in the network communication model based on evidence in the match data {p. 7: “the trees may be grown by: … performing a single pass through the data records stored in said data slice”}.
terminating the multiple passes based on a stopping point {p. 8: “repeating steps b) to e), while the set of current nodes is not empty”}.

McGrew-Porras and Cichosz are analogous art because they are from the same field of endeavor or problem-solving area of training models.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McGrew-Porras and Cichosz before him or her, to modify/develop the classifier of McGrew-Porras’s system to utilize learning using a tree model.  The suggestion and/or motivation for doing so would have been because it is “obvious to try” – choosing from a finite number of identified, predictable solutions for implementing a model / classifier, each with a reasonable expectation of success.  Therefore, it would have been obvious to combine the classifier in McGrew-Porras’s system with learning using a tree model to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to dependent claim 6, Cichosz discloses wherein the growing includes adding a new child node to the rule trees, with the new child node representing a feature-value pair in the match data {p. 4: “the values of the attributes of the data records of said node”}.

With respect to dependent claim 7, Cichosz discloses wherein the stopping point is based on one of a plurality of criteria including a certain number of matches, a certain number of the one or more passes, slowing of growth of the rules trees, and a certain size of the rule trees {p. 8: “repeating steps b) to e), while the set of current nodes is not empty”}.

With respect to dependent claim 8, Cichosz discloses wherein the network communication model includes the rule trees subsequent to the terminating {p. 8: “repeating steps b) to e), while the set of current nodes is not empty”, i.e. the termination occurs after leaves have been added to the tree}.

With respect to claims 14-17, a corresponding reasoning as given earlier in this section with respect to claims 5-8 applies, mutatis mutandis, to the subject matter of claims 14-17; therefore, claims 14-17 are rejected, for similar reasons, under the grounds as set forth for claims 5-8.

With respect to claim 21, a corresponding reasoning as given earlier in this section with respect to claim 5 applies, mutatis mutandis, to the subject matter of claim 21; therefore, claim 21 is rejected, for similar reasons, under the grounds as set forth for claim 5.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McGrew et al. (US Pre-Grant Publication No. 20170374090-A1, hereinafter “McGrew”) in view of Porras et al. (US Pre-Grant Publication No. 20140331280-A1, hereinafter “Porras”) and Dothan (US Patent No. 10498617-B1, hereinafter “Dothan”).

With respect to dependent claim 10, although McGrew teaches generation of flow information from collected traffic (e.g. [0039]-[0043] and [0050]-[0054]), McGrew does not explicitly disclose that the flow information is generated locally by each computer; however, Dothan discloses wherein each flow object is generated locally at each computer system based on collected underlying network information {col. 5, ll. 55-57: “each Controller-Publisher node include periodically collecting metrics from reporting agents 208 under its responsibility”}.

McGrew-Porras and Dothan are analogous art because they are from the same field of endeavor or problem-solving area of application monitoring.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McGrew-Porras and Dothan before him or her, to modify/develop the machine learning classifier system of McGrew-Porras’s system to utilize generation of the flow information locally rather than at another terminal.  The suggestion and/or motivation for doing so would have been because it is merely a rearrangement of where the data generation occurs that would not have modified the operation of the system; See MPEP § 2144.04(VI)(C).  Therefore, it would have been obvious to combine the machine learning classifier system in McGrew-Porras’s system with generation of the flow information locally rather than at another terminal to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Bechtel whose telephone number is (571)270-5436. The examiner can normally be reached Monday - Friday, 09:00 - 17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491